Title: IX. Miscellaneous Notes on Religion, 11 October–9 December 1776
From: Jefferson, Thomas
To: 


                        
                            1663.c.1. Pervis. an act prohibiting the unlawful assembling of quakers.
                            [1692.c.5. an act encoraging the erecting of a post office in this country.] this was to confirm the establishmt. of that office made in England.
                            1659.Mar.13. an act for the suppressing the Quakers. I doubt whether the laws of this session are in H. B. office. the substance is to lay penalty of £100 Sterl. on any captain of ship who shall bring in a Quaker to be levied by an order from the Gov. & council or the justices of the county.
                            that all Quakers already questioned or which shall hereafter arrive shall be apprehended & imprisoned without bail or main-prize till they abjure this country, or give security to depart the colony immediately & not to return.
                            if they return, to be proceeded against & pursued as contemners of the laws & magistracy:
                            if they return a second time to be proceeded against as felons.
                            no person to entertain any [of the Quakers quesitioned by the Gov. & council or [who shall hereafter be] questd.
                            no person to [permit] any assembly [of Quakers] in or near his house in pen[alty of £100 sterling.]
                            
                            no person at their peril to dispose [or publish their] books withtheir tenets & [opinions.]
                            Justices & [other?] officers at [their peril to take notice of this act to see it] fully [effected and executed.]
                        
                        *
                        
                            Impropriety of time—invasion
                            nevr. complnd. befre.
Hierarchy & Monarchy Congenl.
                            Threatg.
                            Practice Tolern. nt. Leg.
                            Stat. of Tolen. Adopted
                            Propriety of an Estabmt.
                            Obj. most states have establmt. ans. yn. every Relign. hs. bn. establd. ds. ys. Prove Infallibility
                            Examp. Holland
                            Pennsylva. &c.
[. . . .]
                            Public Regulns. necessary
                            1. Open doors
                            2. Tendcy. of opns.
                            Regenern.
Future state
                            ys. wd. subjct. Religs. opn.
                            ys. supportd. Monksh. ignorce.
                            trust to Ministers
                            wch. is smallst. inconvce.
                            3. Ordinatn.
                            Leave it to each sect
yr. own interest lead to it
Quakers
                            4. fixed Contributn.
                            laborer worthy hire
                            [. . . .]
                            while contins. worthy—shd. b. indepdt.
                            wll. be afrd. to censure
ans. The reverse is true
obj. Rich Philadelphns. refuse
                            
                            inequalty. of Parishes
                            Contribn. wll. nt. suppt.
Contribn. mst. go to difft. sect or be lost
Decln. Rts. Freedm. of conscce.
force to support Error
Quakers
Foreigns. discoraged
Law deft. cts.—Value Xn. Examp.
Ruin church
                            [. . . .]
                            Ye. Stat: justified by hist. times.
                            ans. shd. hve. bn. repealed.
                            All Stat: after 4. […]—Whimsicl.
                            Ys. is determin. of law
obj. Some befre. ys. not in force
ans. local stat. exceptd.

                            Obj. act of pan. repeald. mst. be in force here.
                            Yn. in repeal Magn. Charta. Stat, of Wills
Ys. gives up Americn. qu.
                            Genl. Ct. so thought it
                            Ans. Y dd. nt.
                            Obj. act, ass. is agt. swearg. Drunkss.—wll. be licence to practice
                            [. . . .]
none but Chst. men obligd. to go to Chch.
                            Obj. wt. […]Sentimts.
                            Obj.
                        
                        *
                        
                            do not […] inculcate principles of morality.
                            Why then give peculir. privileges to any.
                            Romn. Catholics. 4.Bl.54.
                            Pennsylva.—D. Counts.—N. York—Maryld.
                            a Romn. Cathol. in Congress—grt. confldce.
                            Canada
                            frdly. interchange of Citizens wth. all ye. colonies
                            [. . . .]
                            Shadford the petner. is appd. by Rankins for Virga.
                            Westley has written in favr. of ministry
                            has been advertzd. in Maryld. gazette as having written agt. Junius’s lres.
                            E. of Dartmouth, principi. secretary, a methodist
                            Shadfd, has signed witht. authority.
                            
                            Methodsts. in Albem. signd. petns.
                            Co. L. 11. 260. Hob. 79.
                            1 Bl. c. 8. 5. Co. 106.
                            Spelman. Admir. flotsam.
                            Jacob. beaconage.
                            2. Shower 232. Comb. 474.
                        
                    